ORDER

Petitioner has filed an application to assume original jurisdiction and petition for writ of prohibition prohibiting enforcement of trial court’s order dated December 21, 1992 modifying its protective order of June 25, 1990 by permitting discovery of OSBI evidence and reports concerning its investigation of Mark Wojciewhowski and allowing parties in civil lawsuit to take the deposition of OSBI agent John (sic) Huntington by notice and subpoena. Having reviewed the files and arguments of counsel we find that the OSBI-procured evidence and reports concerning its investigation are privileged and confidential records under 74 O.S. § 150.5(D). The fact that the investigation is closed does not alter the confidential nature of those records. We therefore assume original jurisdiction and issue writ prohibiting Respondent from enforcing his order of December 21, 1992.
APPLICATION TO ASSUME ORIGINAL JURISDICTION GRANTED; WRIT OF PROHIBITION ISSUE.
HODGES, C.J., LAVENDER, V.C.J., SIMMS, HARGRAVE, OPALA, ALMA WILSON, SUMMERS and WATT, JJ., concur.
KAUGER, J., recused.